PER CURIAM.
Appellant Demetrius Jones appeals his adjudications and sentences for burglary of a structure, second degree petit theft, resisting an officer without violence, criminal mischief, possession of burglary tools and use or possession of drug paraphernalia. Appellant’s assistant public defender filed a motion to withdraw and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
We affirm the judgments and sentences without prejudice to appellant’s right to file a timely motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850 on the grounds of involun*634tary plea and ineffective assistance of trial counsel, if appropriate.
GUNTHER, FARMER and HAZOURI, JJ., concur.